Citation Nr: 1611757	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-42 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claim was previously remanded by the Board in November 2011 and August 2014.  

The Veteran testified at an April 2011 Board hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, this issue was previously referred to the AOJ in a July 2006 Board decision based on a March 2003 VA Form 9, but does not appear to have been adjudicated.  The issue was also referred to the AOJ in the August 2014 Board remand.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R.              § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.  The Veteran has reported two motor vehicle accidents (MVAs) in-service; one of which was a car accident in 1972 and the other of which was a military vehicle accident in 1973.  See e.g., April 2011 Board Hearing Transcript.  Service treatment records confirm the 1972 car accident occurred.  As to the 1973 military vehicle accident, the AOJ conceded the occurrence of this event.  See August 2015 Supplemental Statement of the Case (stating that "information was obtained that would allow the two motor vehicle accidents to be conceded").

The Veteran was afforded a VA examination in November 2012.  The examination report noted diagnoses of PTSD and dysthymic disorder.  With respect to PTSD, the examination report identified a stressor of "Reported MVA (see C-file for details)."  The opinion provided was that "PTSD is most likely caused by or a result of the fear of hostile military or terrorist activity" and the rationale stated, in part, that "[i]n the absence of documented evidence that the Veteran experienced symptoms of PTSD prior to military service, or that a post-military stressor of sufficient magnitude to cause PTSD was experienced, it appears most likely that the Veteran's diagnosis of PTSD was caused by or a result of the fear of hostile military or terrorist activity."  The previous August 2014 Board remand found the examination report and rationale to be unclear as to which of the Veteran's reported in-service MVAs the Veteran's PTSD diagnosis was based on and if either of those MVAs were sufficient stressors for the Veteran's PTSD diagnosis.  As such, a new VA examination was ordered.  

The Veteran was afforded a VA examination in September 2014.  The examination report noted diagnoses of PTSD and persistent depressive disorder (dysthymia).  The examination report noted that the Veteran reported first seeing a mental health provider at Lakeview Center in his older 30s, which would approximately be in the late 1980s or early 1990s, and that he was seen at the VA in Pensacola in the 1990s.  The examination report also noted that the Veteran reported "that he noticed depression and anxiety back in the 1980s."  The examination report contained a negative opinion as to direct service connection, stating that the "Veteran denied any symptoms of depression or anxiety until 1999 when he was seen in mental health," that "[h]e had been out of the military for 25 years at that point" and that "[b]ased on the length of time between his MVA's in Germany and his first diagnosis of a mental disorder, it is the opinion of this examiner that it is less likely as not that Veteran's current PTSD and Persistent Depressive Disorder are related to his military service."  

Upon review, the Board concludes that the September 2014 examination and opinion is inadequate.  Initially, the examination report and opinion are internally inconsistent.  As noted, the examination report referenced the Veteran as reporting depression and anxiety in the 1980s, yet the rationale accompanying the negative opinion stated that the "Veteran denied any symptoms of depression or anxiety until 1999."  In addition to being internally inconsistent, the examination report did not apparently consider all evidence of record, to include the lay statements of record regarding the onset and duration of the Veteran's symptomatology.  For example, a December 1997 letter from Dr. F.J. referenced the Veteran as being disabled by anxiety and depression, as being treated with therapy and that the Veteran complained of anxiety attacks three years earlier.  The Veteran was also found disabled by the Social Security Administration due to anxiety and depression, with a finding that this disability began in June 1997.  With regard to lay evidence, as noted in the examination report, the Veteran referenced experiencing depression and anxiety in the 1980s.  At the April 2011 Board hearing, the Veteran testified that after service he heavily drank alcohol "trying to make things go away," that he stopped drinking in approximately 1980 and that as a result "everything that I had been going through opened back up again" and that he subsequently sought mental health treatment.  See April 2011 Board Hearing Transcript, pages 7-9.  Other lay evidence of record referenced a continuity of symptomatology since discharge.  See March 2004 Buddy Statement from F.R. (discussing the in-service MVAs and stating that "[t]he impact of the accident has troubled [the Veteran] all these years.  Physically and emotionally over the years, these accidents have had major impact on [the Veteran's] health"); April 2008 VA Examination Report (noting that the Veteran reported ongoing PTSD symptoms since discharge from the military in 1974).  Further, it is unclear from the provided opinion, as no explanation was offered as to this point, why (even if true) the length of time between the Veteran's active service (and the MVAs) and his diagnosis of PTSD would be relevant as to the issue of whether a current acquired psychiatric disorder is directly related to the Veteran's active service.  For these reasons, the Board finds the September 2014 VA examination and opinion to be inadequate.

The Veteran was subsequently afforded another VA examination in March 2015.  The examination report noted a diagnosis of PTSD (by history only) and chronic depressive disorder.  With respect to the diagnosis of PTSD, the examination report noted that the Veteran "did not report adequate criteria today to satisfy" the criteria for PTSD, but stated that the Veteran previously had satisfied the criteria at the November 2012 and September 2014 VA examinations and that "[t]herefore, it appears he satisfies criteria for PTSD."  A negative opinion as to direct service connection was provided.  The accompanying rationale referenced the September 2014 VA examination and opinion and essentially provided the same rationale.  As such, for essentially the same reasons identified above, the Board finds the March 2015 VA examination and opinion also to be inadequate.  

In light of the Board's finding that the September 2014 and March 2015 VA examinations and opinions are inadequate, remand is required for an additional VA examination and opinion, as detailed in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).       

In addition, evidence obtained subsequent to the August 2014 Board remand has raised the issue of secondary service connection.  The Veteran is service-connected for a left shoulder disability.  A May 2013 VA treatment note discussed the Veteran's chronic left shoulder pain and contained a diagnosis of "Mood Disorder Due to a General Medical Condition (Chronic Pain)."  As this reasonably raises the issue of secondary service connection, while on remand an opinion must also be obtained addressing such, as detailed further below.  Relatedly, in light of the newly raised issue of secondary service connection, on remand the Veteran must be provided with proper notice addressing this issue.  	

Finally, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are dated in August 2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are dated in August 2015). 

2.  Provide the Veteran with proper notice addressing secondary service connection. 

3.  Afford the Veteran an appropriate VA examination from an examiner who has not previously examined the Veteran to determine the etiology of any acquired psychiatric disorder, which has been variously diagnosed. All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's previously diagnosed PTSD and symptoms are linked to in-service stressors, specifically the corroborated 1972 vehicle accident which resulted in hospitalization for 9 days or the reported 1973 military vehicle accident that has been conceded.  See 38 C.F.R. § 3.304 (2015) (stating that "[s]ervice connection for [PTSD] requires medical evidence diagnosing the condition in accordance with       § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred").  

While review of the entire claims folder is required, attention is invited to the previous diagnoses of PTSD of record.  See December 2007 Vet Center Letter; November 2012 VA Examination Report, September 2014 VA Examination Report, March 2015 VA Examination Report, March 2015 VA Treatment Note (noting a provisional diagnosis of PTSD).  

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder other than PTSD present during the appeal period (dating to approximately December 2007) had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the two in-service MVAs previously referenced.  

The examiner is informed that the Veteran has been diagnosed with multiple psychiatric disorders (other than PTSD) during the appeal period.  See, e.g., March 2010 VA Treatment Note (diagnosing panic disorder); October 2010 VA Treatment Note (diagnosing anxiety disorder); November 2012 VA Examination Report (diagnosing dysthymic disorder); September 2014 VA Examination report (diagnosing persistent depressive disorder (dysthymia)); September 2015 VA Examination Report (diagnosing chronic depressive disorder).

In offering the above opinions, the examiner must consider the lay statements of record regarding the onset and duration of the Veteran's symptomatology, to include competent reports of continuity of symptomatology since discharge from active service.  See April 2011 Board Hearing Transcript, pages 7-9 (with the Veteran testifying that after service he heavily drank alcohol "trying to make things go away," that he stopped drinking in approximately 1980 and that as a result "everything that I had been going through opened back up again" and that he subsequently sought mental health treatment); March 2004 Buddy Statement from F.R. (discussing the in-service MVAs and stating that "[t]he impact of the accident has troubled [the Veteran] all these years.  Physically and emotionally over the years, these accidents have had major impact on [the Veteran's] health"); April 2008 VA Examination Report (noting that the Veteran reported ongoing PTSD symptoms since discharge from the military in 1974).  

For an explanation as to why the September 2014 and March 2015 VA examination reports are inadequate, the examiner's attention is directed to pages 3 to 5 of the Board's remand.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent) that any acquired psychiatric disorder present during the appeal period (dating to approximately December 2007) is due to or caused by the Veteran's service-connected left shoulder disability.

d.  Whether it is at least as likely as not (i.e., probability of 50 percent) that any acquired psychiatric disorder present during the appeal period (dating to approximately December 2007) has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected left shoulder disability.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of any acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected left shoulder disability.

With respect to the opinions requested regarding secondary service connection in "c" and "d," while review of the entire claims folder is required, attention is invited to a May 2013 VA treatment note that discussed the Veteran's chronic left shoulder pain and contained a diagnosis of "Mood Disorder Due to a General Medical Condition (Chronic Pain)."

For all requested opinions, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

